        Case 1:18-cr-00039-SPW Document 66 Filed 06/17/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION


UNITED STATES OF AMERICA,                  CR 18-39-BLG-SPW


                       Plaintiff,

         vs.                               ORDER


ERIC SCOTT BOWEN,

                       Defendant.




      Pending before the Court is the United States' Unopposed Motion to

Dismiss Petition to Revoke Supervised Release and Vacate Final Revocation

Hearing(Doc.65). For good cause being shown,

      IT IS HEREBY ORDERED that the United States' Motion to Dismiss

Petition to Revoke Supervised Release and Vacate Final Revocation Hearing is

GRANTED.


      IT IS FURTHER ORDERED that the Final Revocation Hearing set for

Friday, June 18, 2021 at 1:30 p.m., is VACATED.

                                       1
Case 1:18-cr-00039-SPW Document 66 Filed 06/17/21 Page 2 of 2
